DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants reply on 01/20/2022 in reply to the Office Action mailed on 10/22/2021 is acknowledged. Claims 1-30 are present for examination. 

	Applicant's argument was carefully considered and found persuasive. Therefore, the rejections of claims 1-30 rejected under 35 U.S.C. § 103 as being unpatentable over Sonderegger et al (“Metabolic engineering of a phosphoketolase pathway for pentose catabolism in Saccharomyces cerevisiae” Appl Environ Microbiol. 2004;70(5):2892-7; “Sonderegger’), in view of Kong et al (“Over-expressing GL7Z in a gpd2A mutant of Saccharomyces cerevisiae to improve ethanol production,” Appl Microbiol Biotechnol. 2007;75(6):1361-6; “Kong"), and further in view of Michnick ef a (“Modulation of glycerol and ethanol yields during alcoholic fermentation in Saccharomyces cerevisiae strains overexpressed or disrupted for GPD1 encoding glycerol 3-phosphate dehydrogenase,” Yeast. 1997;13(9):783-793; “Michnick’) has been withdrawn.

Terminal Disclaimer
The terminal disclaimers filed on 01/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,533,18, U.S. Pat. No. 10,738,317, U.S. Pat. No. 9,528,117, U.S. Pat. No. 8,795,998 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Conclusion: claims 1-30 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	February 10, 2022